Order, Supreme Court, New York County, entered May 1, 1980, directing defendants *628jointly and severally to post a $100,000 surety undertaking to insure obedience and compliance with all orders and judgments of the court, pendente lite, unanimously modified, on the facts and in the exercise of discretion, to the extent of allowing each defendant to post a separate surety bond in the amount of $100,000, and otherwise affirmed, with costs. Our modification is in response to expressed apprehensions as to the risk of forfeiture by either defendant based solely on the basis of his brother’s failure to comply. We have concluded that the amount fixed is appropriate, under the circumstances, for each defendant in his individual capacity. Order, Supreme Court, New York County, entered May 1, 1980, adjudging defendant Leon Harvey guilty of contempt of court for violating and disobeying a prior order of the court, and fining him $250-plus costs and expenses in the amount of $2,610.85, is unanimously affirmed, with costs. Concur—Kupferman, J. P., Birns, Fein, Lupiano and Carro, JJ.